Citation Nr: 0710454	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for nasal polyps.

3.  Entitlement to service connection for asthma.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March, July and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, that denied the 
veteran's application to reopen a claim of service connection 
for sinusitis and nasal polyps as well as for service 
connection for asthma.

In the rating decision on appeal, the RO determined that new 
and material evidence had not been received and denied the 
veteran's sinusitis and nasal polyps claim on that basis.  
During the course of this appeal, however, the RO adjudicated 
the claim on the merits, implicitly reopening the claim.  The 
Board, however, must initially determine whether the veteran 
has presented new and material evidence sufficient to reopen 
his claims of service connection for sinusitis and nasal 
polyps because doing so goes to the Board's jurisdiction to 
reach the underlying claim and it adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
As such, the Board has identified the issue as stated on the 
title page.

In October 2006, the veteran and his spouse testified at a 
hearing held at the local VA office before the undersigned 
Veterans Law Judge.  At the proceeding, he submitted 
additional evidence and waived initial RO consideration.  As 
such, the Board will consider this evidence in the 
adjudication of this appeal.


FINDINGS OF FACT

1.  In a March 1981 rating action, the RO denied the 
veteran's application to reopen claims of service connection 
for sinusitis and nasal polyps; the veteran was provided 
notice of the decision and of his appellate rights, did not 
appeal this determination, and the decision became final.

2.  The evidence received since the March 1981 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the sinusitis and nasal polyps claims.

3.  The medical evidence shows that the veteran's sinusitis 
and nasal polyps had its onset during service.

4.  The medical evidence shows that the veteran's asthma had 
its onset during service.


CONCLUSIONS OF LAW

1.  The RO's March 1981 decision denying the veteran's 
application to reopen claims of service connection for 
sinusitis and nasal polyps is final.  38 U.S.C.A. § 7105 
(West 1991) (formerly 38 U.S.C.A. § 4005 (1976)); 38 C.F.R. 
§§ 3.160(d), 19.118, 19.153 (1981).

2.  Evidence received since the March 1981 rating decision is 
new and material; the claims of service connection for 
sinusitis and nasal polyps is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a), (c) (2006).

3.  The veteran's sinusitis and nasal polyps were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

4.  The veteran's asthma was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's sinusitis 
and nasal polyps and grants service connection for those 
disabilities, as well as for asthma.  This represents 
complete grants of the benefit sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, a discussion of VA's 
duties to notify and assist is not required.

Claims to reopen

In unappealed April 1953 rating decision, the RO denied 
service connection for sinusitis and nasal polyps, and in a 
July 1976 decision, the Board denied the veteran's 
application to reopen a claim of service connection for these 
disabilities on the basis that the there was no evidence of 
complaint or treatment of either condition during service.  
In an unappealed March 1981 rating decision, the RO denied 
his application to reopen claims of service connection for 
sinusitis and nasal polyps, again on the lack of in-service 
medical evidence showing treatment for these disabilities.

The evidence of record at the time of the March 1981 rating 
decision consisted of the available service medical records; 
private and VA medical evidence, dated from 1951 to 1975; 
numerous lay statements in which individuals who were 
acquainted with the veteran both prior to and since service 
attested that he had no health problems prior to his military 
service and that he suffered from chronic sinus problems, 
nasal congestion and nosebleeds since that time; and 
statements and written argument submitted by or on behalf of 
the veteran.  

The Board notes that the medical evidence included an 
impression offered by the veteran's treating allergist, Dr. 
Bruce H. Feldman, who in a March 1975 report, opined that the 
veteran's recurrent sinusitis, recurrent nasal polyposis and 
multiple nosebleeds began in his late teens or early 
twenties; the veteran was 19 years of age when he entered 
service.  In the July 1976 decision, the Board, apparently 
relying on the medical judgment provided by the medical 
member of the panel deciding the appeal, acknowledged Dr. 
Feldman's assessment and the numerous lay statements 
indicating that the writers observed the veteran having these 
symptoms during and since service, but determined that absent 
medical records showing treatment for the disabilities during 
service, the conditions were of post-service origin.  See 
Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995).

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the March 1981 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991) (formerly 38 U.S.C.A. § 4005 (1976)); 38 C.F.R. 
§§ 3.160(d), 19.118, 19.153 (1981).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
March 1981 rating decision consists of private and VA medical 
records showing that the veteran has been diagnosed as having 
sinusitis and nasal polyps.  The medical evidence includes 
opinions offered by Dr. Feldman and a VA physician, who in 
June 2003 and November 2004 reports, respectively, opined 
that the veteran's sinusitis and nasal polyps had its onset 
during service.  

The newly submitted medical evidence also includes an August 
1951 VA hospitalization report that shows that the veteran 
reported a seven-year history of having chronic nasal 
blockage.  See Smith v. West, 12 Vet. App. 312, 315 (1999).  
In this regard, the Board observes that, previously, the 
record included only single-page August 1951 and March 1953 
VA "Records of Hospitalization."  The August 1951 form 
reflects that the veteran was diagnosed as having "nasal 
polyp, right," and chronic follicular tonsillitis, and on 
August 10, 1951, had a right polypectomy.  The March 1953 
record indicates that the veteran was diagnosed as having 
sinusitis and nasal polyps and had surgery to treat the 
conditions.  

In support of his application to reopen, the veteran and his 
spouse testified at a December 2003 RO hearing, and before 
the undersigned Veterans Law Judge at a hearing conduced in 
October 2006.  During these proceedings, the veteran reported 
that he received in-service care while aboard ship for 
breathing problems, sinusitis and nasal polyps, and his 
spouse testified that she observed him having these problems 
since his discharge.  Finally, the new evidence includes 
additional lay statements in which individuals attest that 
they observed that the veteran had sinusitis and nasal 
problems during and shortly after service.  

In light of the basis for the RO's March 1981 determinations, 
this evidence raises a reasonable possibility of 
substantiating his claims.  Accordingly, this evidence is 
"new and material" under the provisions of 38 C.F.R. 
§ 3.156(a), and the claims are reopened.  

Service connection for sinusitis, nasal polyps and asthma

The veteran asserts that service connection is warranted for 
sinusitis, nasal polyps and asthma on the basis that these 
conditions had its onset during his period of active duty.  
In numerous statements and in December 2003 and October 2006 
testimony, the veteran reports that he had no such problems 
before service and had had these conditions since that time.  
The veteran also cites voluminous lay statements offered 
since the 1970s prepared by individuals who knew him prior 
to, during, and since service, in which the individuals 
attest that he had no such problems before entering the 
military and had chronic sinus problems, nasal congestion, 
nosebleeds and various respiratory symptoms since his 
discharge.  

The veteran also emphasizes the "seven-year history" noted 
in the August 1951 VA hospitalization report and the medical 
opinions offered by Dr. Feldman in June 2003, and, in 
November 2004, by a VA physician.  Further, he maintains that 
his condition was previously denied not because of an absence 
of treatment, but because service and post-service VA records 
are not available, e.g., records of his care by Dr. K. E. 
Warren, who treated him from 1946 to 1950 but whose records 
were destroyed by an office fire in Bernalillo, New Mexico.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the service medical records associated with the 
claims folder do not reflect treatment for sinusitis, nasal 
polyps or asthma.  In voluminous lay statements, however, 
numerous individuals have, consistent with the veteran's 
statements and testimony, attested that he had no respiratory 
problems prior to service and that they observed him having 
sinus and breathing problems, nasal congestion and nosebleeds 
during and since his period of active duty.

In this regard, the Board notes that in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States 
Court of Appeals for the Federal Circuit held that the lack 
of contemporaneous medical records does not, in and of 
itself, render lay testimony not credible.  Id. at 1336.  
Instead, as a finder of fact, the Board must determine 
whether the lay testimony is credible, and in doing so may 
consider the absence of contemporaneous evidence.  In 
addition, in Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
the Federal Circuit stated although evidence of a prolonged 
period without medical complaint can be considered along with 
other factors concerning the veteran's health and medical 
treatment during and after military service as evidence as to 
whether a condition was related to service, the trier of fact 
must consider the availability of medical records in making 
such a determination.  Id. at 1333.  As noted above, here 
pertinent medical records are not available.

In adjudicating these claims, the Board must assess the 
competence of the veteran, his spouse and the various 
individuals who attested to the veteran's health prior to, 
during and service since, e.g., observing breathing problems, 
nasal congestion, nosebleeds, etc, to report observing these 
problems.  The Board must also evaluate their credibility in 
doing so.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432-33 
(2006).  The Washington Court held that the veteran was 
competent to testify to factual matters of which he had 
first-hand knowledge and, citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), noted that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

In this capacity, the Board finds the veteran, his spouse and 
the veteran's numerous friends and family members who have 
prepared statements attesting to their observations of the 
veteran's respiratory and nasal problems, including his 
nosebleeds, are competent to do so.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  Further, the Board finds the veteran and the 
drafters of the lay statements to be credible, both 
concerning the reporting the veteran's in-service symptoms 
and of his chronic symptomatology since that time.  Indeed, a 
comparison of the statements, prepared over the course of 
several decades, shows that they are not only consistent with 
each other, but with the history reported by the veteran when 
seeking VA treatment in August 1951, as well as when seeking 
care from both private and VA examiners in the 1970s, as well 
as in recent years.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 478, 511 
(1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996) (When 
determining whether lay evidence is satisfactory, the Board 
may consider internal consistency, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and, if a hearing has been held, the demeanor of the 
witness).  Here, the record shows that, at every opportunity 
during this extended period, the veteran provided an 
extremely consistent account of his in-service symptoms and 
the chronicity of his respiratory and nasal problems.  

Further, in a June 2003 report, Dr. Feldman, a specialist in 
the treatment of allergic diseases, asthma and clinical 
research, noted that he had treated the veteran since June 
1973 for extensive chronic pansinusitis and moderately severe 
perennial asthma.  Dr. Feldman emphasized his assessment that 
the veteran's chronic pansinusitis, recurrent nasal polyposis 
and perennial asthma had their onset during service.  In a 
November 2004 statement, a VA physician stated that the 
veteran's nasal polyposis and allergic rhinitis contributed 
to his bronchial asthma.  In light of the absence of any 
contradictory lay or medical evidence, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for sinusitis, nasal polyps 
and asthma.  

In reaching these determinations, the Board acknowledges 
relying on impressions offered by post-service examiners, who 
based their assessments on a history provided by the veteran.  
As noted above, however, the Board finds that the veteran's 
reported history is credible.  In Kowalski v. Nicholson, 19 
Vet. App. 171 (2005), the United States Court of Appeals for 
Veterans Claims (Court), citing its earlier decisions in 
Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 
Vet. App. 458 (1993), reaffirmed the proposition that, in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or that are 
contradicted by other facts of record.  Id. at 179.  In 
Kowalski, however, the Court declared that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history provided by the 
veteran, and instead must evaluate the credibility and weight 
of the history upon which the opinion is predicated.  Id.  
Recently, in Coburn v. Nicholson, the Court, citing Kowalski, 
as well as Swann and Reonal, emphasized that the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion is based on a history provided by the 
veteran.  Id. at 432-33.  Here, since the Board finds that 
the facts reported by the veteran are accurate, service 
connection is warranted.


ORDER

New and material evidence to reopen claims of entitlement to 
service connection for sinusitis and nasal polyps has been 
presented; and service connection for sinusitis and nasal 
polyps is granted.

Service connection for asthma is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


